The complaint alleges: (1) that the board of aldermen of New Haven passed, and the mayor approved, the following vote, "Ordered, that the Director of Public Works cause a sewer to be constructed in Bailey Street between Ferry Street and Rowe Street, of the proper size and materials, with all necessary manholes, culverts, basins, etc."; (2) that the director of public works, professing to proceed under said order, surveyed and laid out a sewer in Bailey Street in front of the property of the plaintiff; (3) that the bureau of compensation, professing to proceed under said order and survey and layout, proceeded to assess benefits against the plaintiff in excess of damages in the amount of $550.73; and (4) that the plaintiff is aggrieved because the board of aldermen had no power to delegate to the director of public works the power to determine the proper size and material of said proposed sewer, nor what manholes, culverts, basins, etc., were necessary thereto, and for this reason his acts, and all acts connected with the said assessment, were void.
The fourteen grounds of demurrer may perhaps be resolved to five. 1. The complaint does not allege that the sewer was not laid out in conformity with the charter of New Haven. 2. The complaint shows that it was so laid out. 3. It does not allege that the board of aldermen delegated to the director any powers vested by law in it. 4. It shows that the acts done by him were such as were legal. 5. It does not allege any facts to support its conclusion that the board of aldermen had no power to delegate to the director the power to determine the proper size and material of the proposed sewer, nor what manholes, culverts, basins, etc., were necessary thereto.
Each ground of demurrer is governed by the decision of the plaintiff's claim of law, that the determination of *Page 105 
the size and materials of the sewer and of the necessary manholes, culverts, basins, etc., is by the charter of New Haven committed to the board of aldermen and cannot be delegated to the director of public works.
The charter provides that the court of common council (now the board of aldermen) is authorized "to order, lay out, construct, repair, and alter . . . sewers, . . . except as herein otherwise provided, whenever and wherever, in the opinion of said court of common council, the public good shall so require," etc. And it further provides that "the department of public works shall execute . . . all orders of the court of common council with reference to" sewers. These comprise the only provisions of the charter giving the board of aldermen power over sewers. 13 Special Laws, p. 425, § 132. Section 74 of this Act provides: "Except as otherwise provided in this Act, the director of public works shall be responsible for the care and management . . . of the construction, repair, cleaning, and general care of all sewers. . . . He shall cause all orders of the court of common council concerning any of said subjects to be executed."
These comprise the only provisions of the charter giving the director power over sewers. They give to the board of aldermen the determination of all legislative function in reference to sewers; and they leave to the director of public works the execution of its orders in reference to sewers, clearly confining his function to administrative matters. Under this same section the director is given the general care of all public buildings. It could not be claimed that the board of aldermen by ordering him to construct a City Hall in the City Hall Park could authorize him to determine its size and materials. For their decision controls the cost and the provision for the same from public moneys or taxation. *Page 106 
For a like reason the board of aldermen could not by ordering the director to construct a sewer in a street between given termini, authorize him to determine the location of the sewer, the depth at which it was to be laid, its size, the materials of which it was to be constructed, or the number of its manholes. For the decision of each of these subjects may affect the cost in very large measure, and hence govern the amount to be paid out of the public treasury, or raised by taxation. Subjects of this nature are not administrative but legislative. The control of the purse strings is the especial care of the legislative branch of our governments.
When the board of aldermen is authorized "to order, lay out, construct, repair and alter sewers," it is given power to establish them, locate them, and order them built of a designated size and kind, and according to a designated plan providing for manholes, catch-basins, etc. Technically "to order" a sewer is to establish, to create the sewer; to "lay out" is to locate and do all acts necessary to its complete establishment; "to construct" the sewer is to build, to make the sewer; and this involves of necessity the determination of the plan of the sewer, size, materials, number of catch-basins or manholes, etc.
In a statute of this character these words may be used interchangeably, but, either singly or in conjunction, they are intended to include every act necessary to the determination of the establishment and construction of the sewer. This does not mean that the actual survey may not be delegated, or that the actual construction may not be delegated, for these are purely administrative acts, and follow the proper execution of the order of the board of aldermen. But it does mean that the establishment, location, depth, size, material and number of catch basins, must be determined by the *Page 107 
board of aldermen and cannot be delegated by it to any official.
Again, when the director is given the care and management of the construction of sewers, it means that he has the supervision over their construction: it does not mean that he can determine when and how the sewer shall be laid, or its plan or materials.
When the power to order, lay out and construct a sewer is committed to the municipal body, it is its prerogative and duty to determine the mode, manner and plan of the improvement. It cannot delegate to any officer this determination. Else the exercise of this discretion might be "used as an instrument of favoritism." 1 Dillon on Municipal Corporations (5th Ed.) § 244; Foss v. Chicago, 56 Ill. 354; Smith v. Duncan,77 Ind. 92, 95; Chilson v. Wilson, 38 Mich. 267; Baker CityMutual Irrigation Co. v. Baker City, 58 Or. 306,113 P. 9; Hydes  Goose v. Joyes, 67 Ky. (4 Bush) 464, 468.
In Bolton v. Gilleran, 105 Cal. 244, 38 P. 881, in holding that the power to determine upon the construction of sewers could not be delegated by a board of supervisors which had the exclusive authority for the improvement of city streets, the Supreme Court of California said (p. 248): "A prominent consideration before this body, in determining whether an improvement shall be made upon a street, is the amount of its expense and the advantage that will accrue therefrom to the property which is to be charged with that expense; and unless it can know to a reasonable degree of certainty what the expense will be, it will be unable to exercise any intelligent discretion in determining whether the improvement should be made. . . . This includes not only the price at which the work is to be done, but also the items of the material and work which enter into its construction." Lowery v. Lexington, 116 *Page 108 108 Ky. 157, 162, 75 S.W. 202; Birdsall v. Clark, 73 N.Y. 73,77.
In my opinion we ought not to follow the trial court in construing the charter as specifically delegating to the director the power to determine the size and materials of sewers.
The opinion of the court concedes, for the purposes of the case, the correctness of this conclusion; but it holds that the complaint does not allege that the board of aldermen has delegated or attempted to delegate its powers to the director of public works. It ignores the admission by the demurrer of the allegation of the complaint that the director of public works "surveyed and laid out" this sewer. It sustains its claim by pointing out the provision of the charter which gives the board of aldermen power to order, lay out and construct sewers. It then asserts that municipalities of the present day adopt a comprehensive scheme of sewage for the entire city, wherein the size and materials of the sewer are designated; and it asserts that the board of aldermen of New Haven had the power to have adopted such a general plan of sewage, so that when the occasion arose for a new sewer, or the extension of an old one, it was appropriate to order the director of public works to build it of the proper size and materials, since these had been determined by the aldermen.
The opinion states that, so far as appears, the board of aldermen may have done this. But this overlooks the significance of the allegations of the complaint, that the only action taken by the board of aldermen was to order the director of public works to construct the sewer on Bailey Street between certain termini, and that the director, acting under such order, had surveyed and laid out the sewer. To lay out this sewer was to determine its location, size, materials and depth. And the opinion holds that the size and materials must have been *Page 109 
provided for under the general scheme of sewers adopted by the board of aldermen under its power to lay out and construct sewers. So that the court is in error in assuming that it does not appear in the complaint that the board of aldermen may not have laid out and constructed this sewer.
The court further holds that since in Bassett v. NewHaven, 76 Conn. 70, 55 A. 579, it is found that a general sewer system had been adopted for New Haven, it may now take judicial notice of the existence of such a general sewer system. In that case the finding was that, in 1871, a general sewerage system was adopted for the city of New Haven. It was further found in that case that the common council did the very things which we contend cannot be delegated to the director of public works. Waiving present consideration of the propriety of the court taking judicial notice of a fact of this character found in another case between other parties and on another issue, is it altogether a matter of judicial verity that New Haven has continued to the present day the system adopted in 1871? Does not this suggestion make it desirable that a fact of this character should be determined upon an issue of fact, and not upon demurrer by taking judicial notice of it as a fact? We may properly take judicial notice that New Haven has increased her population since 1871 over two-fold, and as a consequence many new streets have been laid out and sewers laid therein. There is no means, upon this record, of ascertaining whether Bailey Street was included in the general sewer system of 1871, or was among the streets laid out since that date.
Moreover, upon the argument of the case, when one member of the court adverted to the existence of a general sewer system in New Haven, counsel for the applicant admitted that such a system had been adopted in 1871, but asserted that Bailey Street had been laid out *Page 110 
after its adoption. Counsel for the city did not contest this claim. Under such circumstances I cannot persuade myself that the court ought to take judicial notice of this fact.
In my opinion the demurrer should have been overruled.